Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Response to Amendment
The Amendment filed 1/15/21 has been entered. Claims 1 and 4-33 remain pending in the application, of which claims 1 and 4-6 are withdrawn. As such, the claims being examined are claims 7-33. Applicant’s amendments to the claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 1/24/20. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 7-33 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer et al. (US 2012/0067568- cited previously) in view of Card et al. (US 5,501,275- cited previously). 	With respect to independent claim 7, Palmer discloses a system for storing carbon compounds in an underground reservoir, said system comprising: 	a first supply subsystem adapted to provide a fluid to the underground reservoir ([0014]-[0016] and [0101]-[0105] and Figs. 1-3); 	a second supply subsystem adapted to provide a proppant to the underground reservoir ([0101]-[0105]); and 	a pressure subsystem comprising a pump in communication with the fluid and the proppant for pressurizing at least one of the fluid and the proppant to a pressure sufficient to stimulate the underground reservoir and wherein the pressure is sufficient to deliver the fluid to the underground reservoir ([0005], [0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	Regarding claim 7, although Palmer discloses wherein the system/method is for fracturing a formation and wherein the fracturing fluid comprises proppant, he fails to expressly disclose wherein a solvent is employed for dissolving the proppant. Card teaches a fracturing fluid comprising proppant wherein the proppant is dissolved by the injection of a solvent (col. 8 lines 38-56). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a supply subsystem for a proppant degradable solvent, as taught by Card, in the system disclosed by Palmer inasmuch as it provides “complex flow channels in the proppant pack... which allow well-fluids to flow into the wellbore without substantial restriction" (col. 8 lines 38-44). 	Furthermore, including the step of degrading the proppant amounts to nothing more than an obvious addition of one known applicable technique to another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the KSR at 1396 	With respect to depending claim 8, Palmer discloses wherein a pump is employed to inject the fluid and the proppant and Card teaches wherein solvent is injected. Although the combination of Palmer and Card does not expressly recite wherein it is the same pump being employed for both fluids, nevertheless this would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention because it minimizes the equipment required on site, simplifies the process, and is logical based on the pump's use for fluid injection. 	With respect to depending claim 9, Palmer discloses further comprising a removal subsystem to remove the hydrocarbons from the underground reservoir ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 10, which is dependent upon claim 9, Palmer discloses wherein the removed hydrocarbons being a fuel source for production of electricity ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 11, which is dependent upon claim 9, Palmer discloses further comprising a power conversion unit to produce electricity and byproducts from the hydrocarbons ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 12, which is dependent upon claim 11, Palmer discloses wherein the byproduct produced includes the carbon compounds ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 13, which is dependent upon claim 11, Palmer discloses the electricity providing a power source for injection of the carbon compounds into the underground reservoir ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 14, Palmer disclose wherein the underground reservoir is a shale reservoir ([0102]). 	With respect to independent claim 15, Palmer discloses a method for storing carbon compounds in a formation associated with a pre-existing fracturing well formed by hydraulic fracturing ([0005] and [0103]-[0105]), the method comprising: 	fracturing and injecting proppant into the formation ([0005] and [0103]-[0105]);  	injecting the carbon compounds into the formation ([0014]-[0016] and [0101]-[0105] and Figs. 1-3); and 	periodically injecting CO2 into the formation ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	Regarding claim 15, although Palmer discloses wherein the method is for fracturing a formation and wherein the fracturing fluid comprises proppant, he fails to expressly disclose wherein the proppant is dissolved. Card teaches a fracturing fluid comprising proppant wherein the proppant is dissolved by the injection of a solution (col. 8 lines 38-56). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a proppant dissolving solution, as taught by Card, in the method disclosed by Palmer inasmuch as it provides “complex flow channels in the proppant pack... which allow well-fluids to flow into the wellbore without substantial restriction" (col. 8 lines 38-44). 	Furthermore, including the step of dissolving the proppant amounts to nothing more than an obvious addition of one known applicable technique to another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple addition as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396 	With respect to depending claim 16, Palmer discloses wherein the proppant is a conventional proppant ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 17, Palmer discloses wherein the formation is a shale formation ([0102]). 	With respect to depending claims 18 and 19, the combination of Palmer and Card teaches wherein the solution is an acid solution (col. 8 lines 38-56). Although Card fails to recite wherein the solution is "alkaline,” nevertheless this would have been obvious over his disclosure of the solution being suitable for degrading the proppant, and furthermore, the Office considers an alkaline solution as nothing more than an obvious variant to an acid solution, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively consider such a solution. 	With respect to depending claim 20, the combination of Palmer and Card teaches wherein degrading the proppant comprises at least partially dissolving the structural integrity of the proppant (col. 8 lines 38-56). 	With respect to independent claim 21, Palmer discloses a method for storing carbon compounds in a formation associated with a fracturing well formed by hydraulic fracturing ([0005] and [0103]-[0105]), the method comprising: 	injecting proppant into the formation ([0005] and [0103]-[0105]); 	fracturing the formation ([0005] and [0103]-[0105]); 	removing hydrocarbons from in situ loci within the formation 0014]-[0016] and [0101]-[0105] and Figs. 1-3); and 	injecting the carbon compounds into the formation ([0014]-[0016] and [0101]-[0105] and Figs. 1-3); and 	periodically injecting CO2 into the formation ([0014]-[0016] and [0101]-[0105] and Figs. 1-3); 	wherein a volume of the carbon containing compounds is greater than a volume of the removed hydrocarbons ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	Regarding claim 21, although Palmer discloses wherein the method is for fracturing a formation and wherein the fracturing fluid comprises proppant, he fails to expressly disclose wherein the proppant is dissolved. Card teaches a fracturing fluid comprising proppant wherein the proppant is dissolved by the injection of a solution (col. 8 lines 38-56). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a proppant dissolving solution, as taught by Card, in the method disclosed by Palmer inasmuch as it provides “complex flow channels in the proppant pack... which allow well-fluids to flow into the wellbore without substantial restriction" (col. 8 lines 38-44). 	Furthermore, including the step of dissolving the proppant amounts to nothing more than an obvious addition of one known applicable technique to another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple addition as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396. 	Regarding the limitation referring to the volumes of the carbon compounds and hydrocarbons, the Applicant should note that Palmer discloses wherein a volumetric displacement of carbon compounds for hydrocarbons occurs. Additionally, the instant claim recites “a volume;” under Broadest Reasonable Interpretation, the limitation of a volume does not, in fact, limit the claim to anything. 	With respect to depending claim 22, Palmer discloses wherein the proppant is a conventional proppant ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 23, Palmer discloses wherein the formation is a shale reservoir ([0102]). 	With respect to depending claims 24 and 25, the combination of Palmer and Card teaches wherein the solution is an acid solution (col. 8 lines 38-56). Although Card fails to recite wherein the solution is "alkaline,” nevertheless this would have been obvious over his disclosure of the solution being suitable for degrading the proppant, and furthermore, the Office considers an alkaline solution as nothing more than an obvious variant to an acid solution, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively consider such a solution. 	With respect to depending claim 26, the combination of Palmer and Card teaches wherein degrading the proppant comprises at least partially dissolving the structural integrity of the proppant (col. 8 lines 38-56). 	With respect to independent claim 27, Palmer discloses a method for producing electricity by combustion of hydrocarbons without releasing carbon containing compounds into the atmosphere, the method comprising: 	injecting proppant into the formation ([0005] and [0103]-[0105]); 	fracturing the formation ([0005] and [0103]-[0105]); 	removing hydrocarbons from in situ loci within the formation ([0014]-[0016] and [0101]-[0105] and Figs. 1-3); 	converting the hydrocarbons into electricity, wherein the converting produces the carbon containing compounds ([0078] and [0101]); 	utilizing the system to pump the carbon containing compounds into the formation subsequent to the converting ([0014]-[0016], [0092], [0094], and [0101]-[0105] and Figs. 1-3); and 	Regarding claim 27, although Palmer discloses wherein the method is for fracturing a formation and wherein the fracturing fluid comprises proppant, he fails to expressly disclose wherein a solution is employed for degrading the proppant. Card teaches a fracturing fluid comprising proppant wherein the proppant is degraded by the injection of a solution (col. 8 lines 38-56). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider employing a proppant degradable solution, as taught by Card, in the method disclosed by Palmer inasmuch as it provides “complex flow channels in the proppant pack... which allow well-fluids to flow into the wellbore without substantial restriction" (col. 8 lines 38-44). 	Furthermore, including the step of degrading the proppant amounts to nothing more than an obvious addition of one known applicable technique to another, used for a comparable device in a comparable situation. It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to make this simple addition as it has been held “[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless it actual application is beyond his or her skill... [A] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR at 1396 	With respect to depending claim 28, Palmer discloses wherein a volume of the carbon containing compounds is greater than a volume of the removed hydrocarbons ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). (Applicant should note that Palmer discloses wherein a volumetric displacement of carbon compounds for hydrocarbons occurs. Additionally, the instant claim recites “a volume;” under Broadest Reasonable Interpretation, the limitation of a volume does not, in fact, limit the claim to anything.) 	With respect to depending claim 29, Palmer discloses wherein the proppant is a conventional proppant ([0014]-[0016] and [0101]-[0105] and Figs. 1-3). 	With respect to depending claim 30, Palmer discloses wherein the formation is a shale formation ([0102]). 	With respect to depending claims 31 and 32, the combination of Palmer and Card teaches wherein the solution is an acid solution (col. 8 lines 38-56). Although Card fails to recite wherein the solution is "alkaline,” nevertheless this would have been obvious over his disclosure of the solution being suitable for degrading the proppant, and furthermore, the Office considers an alkaline solution as nothing more than an obvious variant to an acid solution, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively consider such a solution. 	With respect to depending claim 33, the combination of Palmer and Card teaches wherein degrading the proppant comprises at least partially dissolving the structural integrity of the proppant (col. 8 lines 38-56).
Response to Arguments
Applicant's arguments filed 1/15/21 have been fully considered but they are not persuasive. 	Applicant recites that “Applicant amended claims 4-6, 8-14, 16-20, 22-26, and 28-33 to further define Applicant’s invention.” The Examiner acknowledges Applicant’s amendments, and as noted above, the amendments overcome the objections and 112(b) rejections; however, the Examiner would like to point out that no substantive amendments or arguments were made. 
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AVI T SKAIST/Examiner, Art Unit 3674


/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674